Title: Claude Antoine Prieur Duvernois to Thomas Jefferson, 5 September 1810
From: Duvernois, Claude Antoine Prieur
To: Jefferson, Thomas


          
            
              Monsieur
              Paris ce 5 7bre 1810
            
             je saisis avec empressement L’occasion qui se presente, dabord de vous offrir mon homage, ensuite de me rappeler a votre souvenir, enfin de vous faire parvenir un objet qui dans Le tems a parû vous faire plaisir. vous vous Rappelerez sans doute, Monsieur, de La visite que nous fimes ensemble chez Mr Besson naturaliste du desir que vous temoignates d’obtenir de Lui une agate orientale Rubannée fond violet, de Loffre de cent vingt Livres que je Lui fis de votre part de La seule agate; et de Leloignement du sr Besson de se desaisir daucun des trois objets dont vous eûtes envie. heureusement pour votre jouissance Mr Besson s’est endormi pour un tems assez Long; jai surveillé depuis La vente qui a du se faire de son Cabinet, jai acquis pour La somme de quarante Livres les trois pieres que vous avez desiré, et je me trouve suis assez heureux de trouver Le moyen de vous les faire parvenir. un accident est survenu au Caillou d’egipte, mais je joins Le morceau eclaté. puissiez vous, Monsieur, voir dans Lempressement que je mets a cet envoi, Le desir sincere de vous etre agreable, cest un Leger tribut de reconnoissance pour La Bienveillance dont vous m’avez honoré, elle est dun tel prix a mes yeux que je ne puis Lui comparer que le profond respect et La veneration La plus profonde avec Lesquels je ne cesserai Detre, Monsieur
            
              Votre tres humble et obeissant serviteur
              
 Prieur
            
          
          
          
            Mr Le general armstrong a eû La complaisance de se charger des pierres et de me Rembourser les 40 fs.
          
         
          Editors’ Translation
          
            
              
                Sir
                Paris 5 September 1810
              
              I hasten to seize the present opportunity, first to pay my respects, then to express my wish to be remembered by you, and lastly to send you an object that seemed to please you some time ago. You will no doubt recall, Sir, our visit to Mr. Besson, a naturalist, your desire to obtain his striped oriental agate of purple color, the offer of one hundred and twenty livres I made in your name for that agate, and Besson’s refusal to part with any of the three objects you wanted. Happily for you, Mr. Besson has been dead for rather a long time. Since then, I have watched for the sale of his effects. I acquired for the sum of forty livres the three stones that you wished to have, and I am quite happy to send them to you. An accident happened to the Egyptian stone, but I enclose the broken chip. May you, Sir, see in my haste in sending you this package, a sincere desire to please you. It is a small tribute of gratitude for the benevolence with which you have honored me. Such is the value of your kindness in my eyes that I can only compare it to the deep respect and most profound veneration with which I will never cease to be, Sir
              
                Your very humble and obedient servant
                
 Prieur
              
            
            
              General Armstrong was kind enough to take charge of the stones and reimburse me for the 40 francs.
            
          
        